O’CONNOR, Justice,
dissenting.
I dissent on the resolution of the Batson1 issue.
The majority holds that the appellant did not show that either Pratts or Acosta were Hispanic. I disagree. As to Mr. Acosta, the appellant carried his burden. All three of Mr. Acosta’s names are Hispanic — Jesus, Gonzales, and Acosta. The appellant was not required to prove anything. Here, his assertion that Jesus Gonzales Acosta is Hispanic was sufficient to make a prima facie showing.2
To support its holding, the majority cites the case of Sanchez v. State, 797 S.W.2d 951, 956 (Tex.App. — Dallas 1990, no pet.). Sanchez offers no support for the majority’s holding. In Sanchez, the trial court held a Batson hearing. Here, the trial court refused to hold one.
I would sustain point of error two and reverse and remand.

. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).


. Prima facie is defined as at first sight; on the first appearance; on the face of it; so far as can be judged from the first disclosure. Black’s Law Dictionary p. 1071 (West 1979).